Citation Nr: 0715888	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  04-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than December 12, 
2002 for the grant of service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO) in Atlanta, Georgia.


FINDING OF FACT

In April 2007, prior to the promulgation of a decision, the 
Board received a statement on behalf of the veteran 
indicating that he wished to withdraw his appeal seeking an 
earlier effective date for the grant of service connection 
for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal by the veteran of a substantive 
appeal pertinent to the issue of entitlement to an earlier 
effective date for the grant of service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal of rating decisions which 
denied an effective date earlier than December 12, 2002 for 
the grant of service connection for bilateral hearing loss.  
According to a letter, received by the Board in April 2007, 
the veteran, through his representative, indicated that he 
was withdrawing the issue of entitlement to an earlier 
effective date for bilateral hearing loss.  An appeal may be 
withdrawn in writing at any time before a decision is 
rendered by the Board.  38 C.F.R. § 20.204(b) (2006).  Once 
the veteran withdrew this issue, there remained no 
allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2006).


ORDER

Entitlement to an effective date earlier than December 12, 
2002 for the grant of service connection for bilateral 
hearing loss is dismissed.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


